DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 8/4/2021, for application 16/147,224 has been entered.
Claims 1-20 are currently pending; claims 1, 7, 10, 11, 16, and 19 have been amended; claims 1, 10, and 19 are independent claims; claims 1-20 have been examined.  
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
A call was made to Mr. Kalpesh Upadhye on September 17, 2021, to request amendment of the claims to place them in condition for allowance for the promotion of compact prosecution, but agreement was not reached.
The objection to claims 7 and 16 is removed in light of the amendment of the claims.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 8/4/2021, with respect to the rejections of claims 1-20 have been fully considered but are not persuasive.
Applicant comments as follows:  Pursuant to the After Final Consideration Pilot Program 2.0 (AFCP program), the examiner initiated a telephonic interview on July 13, 2021 to discuss the amendments and remarks filed on July 6, 2021 in response to the Office Action. While no agreement was reached during the interview, the Examiner indicated that upon reconsideration in view of an updated search conducted pursuant to the AFCP program, the Examiner believed that the pending claims were obvious in view of newly cited reference U.S. Pat. Pub. No. 2006/0092978 (“John”).
Examiner respectfully notes that the references listed in the Information Disclosure Statement filed 8/6/2021 have been reviewed.   The review led to reconsideration of references already of record and has resulted in the rejection of the claims accordingly.
Applicant argues as follows:  Amended independent claim 1 in part recites: “receive, from an account server, a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are 
Examiner respectfully disagrees.  Paragraphs 0075, 0102, and 0076 disclose receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.  Owner device 104 is a device of the user, resource device 102 as its access is controlled by the owner device is a device of the user and client device 106 that is authorized by the user is a device of the user.  Examiner interprets “of the user” as having some association with a user.  Slayton, in paragraphs 0009, 0012, 0014, and 0046 , discloses the first electronic device and the second electronic device each including a virtual assistant.
Applicant argues as follows:  Birgisson fails to disclose or otherwise suggest that both the first and second electronic devices are associated with a cloud services account, wherein the first electronic device is associated with a plurality of users including the user and the second electronic device is a personal device associated with the user. For example, while Birgisson discloses a cloud-service account associated with owner device 104, and that the user of the client device 106 may be associated with a cloud-service account, Birgisson does not disclose a second electronic device associated with the cloud services account to which other devices are also associated.
Examiner respectfully disagrees.  Birgisson in paragraph 0062 discloses wherein the first electronic device and the second electronic device are each associated with a cloud services account.  Birgisson, in paragraphs 0075, 0102, 0076, discloses  .  Applicant appears to be arguing outside the claim language in reference to a second electronic device associated with the cloud services account to which other devices are also associated.
Applicant argues as follows:  Moreover, neither Birgisson nor Wan disclose that the first and second electronic devices include a virtual assistant. To the extent that Slayton discloses exchange data between a virtual assistant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session, Slayton fails to disclose or otherwise suggest that the first and second electronic devices are both associated with a cloud services account to which other devices are also associated. None of the other cited references cure these deficiencies of Slayton.
Examiner respectfully disagrees.  Birgisson, in paragraphs 0075, 0102, and 0076 discloses receive, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.
Applicant argues as follows:  In the Advisory Action, the Examiner disagrees with Applicant’s argument relating to the disclosure of Birgisson. Specifically, the Examiner asserts that Birgisson discloses “access- control decisions to computing system 108 (e.g., a cloud server ...), which may provide access privileges to one or more additional devices (e.g., client device 106) in accordance with limitations and restrictions imposed by owner device 104” which at least suggests a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated. 
Examiner respectfully disagrees.  Paragraphs 0075, 0102, and 0076 disclose receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated.  Owner device 104 is a device of the user, resource device 102 as its access is controlled by the owner device is a device of the user and client device 106 that is authorized by the user is a device of the user.  Examiner interprets “of the user” as having some association with a user.  Slayton, in paragraphs 0009, 0012, 0014, and 0046 , discloses the first electronic device and the second electronic device each including a virtual assistant.
Applicant argues as follows:  In the Advisory Action, the Examiner further asserts that the combination of Birgisson and John renders claim 1 as obvious. Specifically, the Examiner asserts that “John discloses, in paragraphs 0052, 0054, 0020, and 0016, the first and second electronic devices include a virtual assistant.” The Examiner appears to 
Examiner respectfully notes that John is not cited in the rejection of the claims.
Applicant argues as follows:  To the extent that Birgisson discloses data exchange directly between the owner device 104/client device 106 and the resource device 102, the data exchange does not appear to be via a peer-to-peer connection. Birgisson discloses that the resource device 102 may “include a low- power to establish direct connections across local wireless communications networks 124 and 126”...
Examiner respectfully disagrees.  In paragraph 0116, client device 106 and resource device may establish a secure, direct connection.  Examiner interprets peer-to-peer to encompass direct connection.
Applicant argues as follows:  Birgisson, { 54. The communication between the owner device 104 (or client device 106) and the resource device 102 is, therefore, neither through a peer-to-peer connection nor through a direct wireless connection (e.g., as recited in claim 2).
Examiner respectfully disagrees.  FIG. 1 shows device 104 having a direct wireless connection 124 to device 102 and device 106 having a direct wireless connection 126 to device 102.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 7, 9-11, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Slayton (US20150215350), filed September 16, 2014.
Regarding claim 1, Birgisson discloses a data processing system on an electronic device, the data processing system comprising:
a memory device to store instructions (Birgisson, paragraph 0068, “owner device may be configured to generate, receive, and /or store one or more cryptographic keys and token);
one or more processors to execute the instructions stored on the memory device (Birgisson, paragraph 0062, “owner device 104 may perform once or more processes”), 
the instructions to cause the one or more processors to enable an encrypted data channel between electronic devices (Birgisson, paragraph 0026, “establishing, by one or more processors of a resource device, a secure wireless connection with a client device”), the one or more processors to: 
receive, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Birgisson, paragraph 0075, "access control list (e.g., an ACL) that identifies one or more devices authorized to access resource device"; paragraph 0096, "ACL may identify, among other things, one or more devices authorized to access resource device [ ... ] associate the generated and stored ACL with owner device 104 and/or a cloud-service account associated with owner device"; paragraph 0102, “In some aspects, a user of client device 106 may be associated with a cloud-service account (e.g., Google Cloud.TM.  or another cloud service maintained by computing system 108), and client device 106 may locally store one or more authentication credentials issued by computing system 108”; paragraph 0076, “In some aspects, the presented GUI may identify one or more devices authorized to access resource device 102 (e.g., within the one or more ACLs), may identify the one or more access parameters for each of the authorized devices, and further, may enable the user add an additional authorized device to the ACL and specify access parameters for the additional authorized device.”; paragraph 0075, owner device 104 is a device of the user, resource device 102 as its access is controlled by the owner device is a device of the user and client device 106 that is authorized by the user is a device of the user); 
determine that a communication session is to be established between the first electronic device and the second electronic device based on the list of devices (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”; paragraph 0083, “based on entries in the ACL, determine whether owner device 104 granted client device 106 access to resource device 102");
establish a peer-to-peer data connection between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”);
(Birgisson, paragraph 0062, “Upon successful discovery and pairing, owner device 104 may perform one or more processes”);
establish an encrypted communication session between the first electronic device and the second electronic device after verifying the trust relationship (Birgisson, paragraph 0065, “Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124.”; paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”); and
exchange data between the first electronic device and the second electronic device over the encrypted communication session (Birgisson, paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”).
Birgisson does not explicitly disclose the first electronic device and the second electronic device each including a virtual assistant.
However, in an analogous art, Slayton discloses the first electronic device and the second electronic device each including a virtual assistant (Slayton, paragraph 0009, “The virtual assistant platform further comprises one or more group virtual assistants to which one or more virtual assistants belonging to this or a different virtual assistant platform subscribes, the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants.”; paragraph 0012, “The subscriber virtual assistant may communicate with other of the virtual assistants according to the second level of the hierarchy, and may not communicate with the other virtual assistants, according to the first level of the hierarchy.  The subscriber virtual assistant may also be a personal virtual assistant of the first user, and the subscriber virtual assistant may be configured to communicate with other virtual assistants according to the first level or the second level of the hierarchy.”; paragraph 0014, “The network topology may be a mesh.  A first of the virtual assistants may operate for a first of the users on a first of the virtual assistant platforms, a second of the virtual assistants operates for a second of the users on a second of the virtual assistant platforms, and the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant.  A third of the virtual assistants may be a first group virtual assistant operating on a third of the virtual assistant platforms, and the first virtual assistant and the second virtual assistant may subscribe to the first group virtual assistant.  A fourth of the virtual assistants may be a second group virtual assistant operating on a fourth of the virtual assistant platforms, and each of the first virtual assistant, the second virtual assistant, and the first group virtual assistant subscribe to the second group virtual assistant.”; paragraph 0046, “Such services 26 may include, without limitation: an agent 22 registration service that creates, stores, searches, instantiates, manages, distributes, applies, and deletes agents 22 within a VA 12, and further tracks the agents 22 and VAs 12 with which an agent 22 may communicate; define how agents 22 identify and communicate with each other, and handle prioritization and delivery of messages; one or more security services for authenticating agents 22 and encrypting and decrypting their communications using certificate authorization, a public-key infrastructure, or any other means to secure the communication”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Slayton with the system/ non-transitory machine-readable medium/method of Birgisson to include the first electronic device and the second electronic device each including a virtual assistant.
One would have been motivated to provide users with the benefits of handling prioritization and delivery of messages to secure communications (Slayton: paragraph 0046).
Regarding claim 2, Birgisson and Slayton disclose the data processing system as in claim 1.  Birgisson discloses the one or more processors to establish the peer-to-peer data connection over a short-range wireless connection between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 4, Birgisson and Slayton disclose the data processing system as in claim 1.  Birgisson discloses wherein to verify the trust relationship between the first electronic device and the second electronic device includes to verify a previously established trust relationship (Birgisson, paragraph 0116, "client device 106 may, upon receipt and storage of the local device token"; paragraph 0118, "token-based access of resource device 102 by client device 106").
Regarding claim 6, Birgisson and Slayton disclose the data processing system as in claim 1.  Birgisson discloses the one or more processors additionally to: determine that the communication session is to be established between the first electronic device and the second electronic device in response to discovery the second electronic device at the first electronic device via a device discovery protocol establish the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 7, Birgisson and Wan the data processing system as in claim 1.  Birgisson discloses discover the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”);  establish the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “establish the direct wireless connection with resource device 102 across network 124”).  Slayton discloses exchange data between a virtual assistant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session (Slayton, paragraph 0009, “The virtual assistant platform further comprises one or more group virtual assistants to which one or more virtual assistants belonging to this or a different virtual assistant platform subscribes, the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants.”; paragraph 0012, “The subscriber virtual assistant may communicate with other of the virtual assistants according to the second level of the hierarchy, and may not communicate with the other virtual assistants, according to the first level of the hierarchy.  The subscriber virtual assistant may also be a personal virtual assistant of the first user, and the subscriber virtual assistant may be configured to communicate with other virtual assistants according to the first level or the second level of the hierarchy.”; paragraph 0014, “The network topology may be a mesh.  A first of the virtual assistants may operate for a first of the users on a first of the virtual assistant platforms, a second of the virtual assistants operates for a second of the users on a second of the virtual assistant platforms, and the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant.  A third of the virtual assistants may be a first group virtual assistant operating on a third of the virtual assistant platforms, and the first virtual assistant and the second virtual assistant may subscribe to the first group virtual assistant.  A fourth of the virtual assistants may be a second group virtual assistant operating on a fourth of the virtual assistant platforms, and each of the first virtual assistant, the second virtual assistant, and the first group virtual assistant subscribe to the second group virtual assistant.”; paragraph 0046, “Such services 26 may include, without limitation: an agent 22 registration service that creates, stores, searches, instantiates, manages, distributes, applies, and deletes agents 22 within a VA 12, and further tracks the agents 22 and VAs 12 with which an agent 22 may communicate; define how agents 22 identify and communicate with each other, and handle prioritization and delivery of messages; one or more security services for authenticating agents 22 and encrypting and decrypting their communications using certificate authorization, a public-key infrastructure, or any other means to secure the communication”).
Regarding claim 9, Birgisson and Slayton disclose the data processing system as in claim 1.  Birgisson discloses the first electronic device to establish a trust relationship with the second electronic device before the first electronic device is enabled to send a request for a data exchange to the second electronic device (Birgisson, paragraph 0061, owner device 104 discovers resource device 102 and establishes a direct wireless connection with the resource device 102; paragraph 0062, after discovery and pairing, owner device may perform processes to register resource device).
Regarding claim 10, Birgisson discloses a non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising:
receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Birgisson, paragraph 0075, "access control list (e.g., an ACL) that identifies one or more devices authorized to access resource device"; paragraph 0096, "ACL may identify, among other things, one or more devices authorized to access resource device [ ... ] associate the generated and stored ACL with owner device 104 and/or a cloud-service account associated with owner device"; paragraph 0102, “In some aspects, a user of client device 106 may be associated with a cloud-service account (e.g., Google Cloud.TM.  or another cloud service maintained by computing system 108), and client device 106 may locally store one or more authentication credentials issued by computing system 108”; paragraph 0076, “In some aspects, the presented GUI may identify one or more devices authorized to access resource device 102 (e.g., within the one or more ACLs), may identify the one or more access parameters for each of the authorized devices, and further, may enable the user add an additional authorized device to the ACL and specify access parameters for the additional authorized device.”; paragraph 0075, owner device 104 is a device of the user, resource device 102 as its access is controlled by the owner device is a device of the user and client device 106 that is authorized by the user is a device of the user);
determining that a communication session is to be established between the first electronic device and the second electronic device based on the list of devices (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”; paragraph 0083, “based on entries in the ACL, determine whether owner device 104 granted client device 106 access to resource device 102");
with a cloud services account (Birgisson, paragraph 0062, “owner device 104 may perform one or more processes (e.g., "bootstrapping" processes) to register resource device 102 with computing system 108 and implement access-control processes consistent with the disclosed embodiments.  By way of example, owner device 104 may establish communications with computing system 108 across network 122, and may provide one or more authentication credentials to computing system 108 (e.g., logins associated with cloud-service accounts, passwords, biometric data, tokens, digital certificates, etc.)”);
establishing a peer-to-peer data connection between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”; paragraph 0116, “client device 106 and resource device 102 may initiate processes to establish a secure, direct connection across network 126, such as the low-energy BLE network described above");
verifying a trust relationship between the first electronic device and the second electronic device (Birgisson, paragraph 0062, “Upon successful discovery and pairing, owner device 104 may perform one or more processes”);
establishing an encrypted communication session between the first electronic device and the second electronic device after verifying the trust relationship (Birgisson, paragraph 0065, “Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124.”; paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”); and
exchanging data between the first electronic device and the second electronic device over the encrypted communication session (Birgisson, paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”).
Birgisson does not explicitly disclose the first electronic device and the second electronic device each including a virtual assistant.
However, in an analogous art, Slayton discloses the first electronic device and the second electronic device each including a virtual assistant (Slayton, paragraph 0009, “The virtual assistant platform further comprises one or more group virtual assistants to which one or more virtual assistants belonging to this or a different virtual assistant platform subscribes, the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants.”; paragraph 0012, “The subscriber virtual assistant may communicate with other of the virtual assistants according to the second level of the hierarchy, and may not communicate with the other virtual assistants, according to the first level of the hierarchy.  The subscriber virtual assistant may also be a personal virtual assistant of the first user, and the subscriber virtual assistant may be configured to communicate with other virtual assistants according to the first level or the second level of the hierarchy.”; paragraph 0014, “The network topology may be a mesh.  A first of the virtual assistants may operate for a first of the users on a first of the virtual assistant platforms, a second of the virtual assistants operates for a second of the users on a second of the virtual assistant platforms, and the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant.  A third of the virtual assistants may be a first group virtual assistant operating on a third of the virtual assistant platforms, and the first virtual assistant and the second virtual assistant may subscribe to the first group virtual assistant.  A fourth of the virtual assistants may be a second group virtual assistant operating on a fourth of the virtual assistant platforms, and each of the first virtual assistant, the second virtual assistant, and the first group virtual assistant subscribe to the second group virtual assistant.”; paragraph 0046, “Such services 26 may include, without limitation: an agent 22 registration service that creates, stores, searches, instantiates, manages, distributes, applies, and deletes agents 22 within a VA 12, and further tracks the agents 22 and VAs 12 with which an agent 22 may communicate; define how agents 22 identify and communicate with each other, and handle prioritization and delivery of messages; one or more security services for authenticating agents 22 and encrypting and decrypting their communications using certificate authorization, a public-key infrastructure, or any other means to secure the communication”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Slayton with the system/ non-transitory machine-readable medium/method of Birgisson to include the first electronic device and the second electronic device each including a virtual assistant.
One would have been motivated to provide users with the benefits of handling prioritization and delivery of messages to secure communications (Slayton: paragraph 0046).
Regarding claim 11, Birgisson and Slayton disclose the non-transitory machine-readable medium as in claim 10.  Birgisson discloses the operations additionally comprising establishing the peer-to-peer data connection over a short-range wireless (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 13, Birgisson and Slayton disclose the non-transitory machine-readable medium as in claim 10.  Birgisson discloses wherein verifying the trust relationship between the first electronic device and the second electronic device includes verifying a previously established trust relationship (Birgisson, paragraph 0116, "client device 106 may, upon receipt and storage of the local device token"; paragraph 0118, "token-based access of resource device 102 by client device 106").
Regarding claim 15, Birgisson and Slayton the non-transitory machine-readable medium as in claim 10, the operations additionally comprising: determining that the communication session is to be established between the first electronic device and the second electronic device in response to discovery the second electronic device at the first electronic device via a device discovery protocol; and establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovering the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”).
Regarding claim 16, Birgisson and Slayton disclose the non-transitory machine-readable medium as in claim 10.  Slayton discloses the operations additionally comprising: discovery the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”); establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “establish the direct wireless connection with resource device 102 across network 124”).  Slayton discloses exchanging data between a virtual assistant client of the first electronic device and a virtual assistant client of the second electronic device via the encrypted communication session (Slayton, paragraph 0009, “The virtual assistant platform further comprises one or more group virtual assistants to which one or more virtual assistants belonging to this or a different virtual assistant platform subscribes, the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants.”; paragraph 0012, “The subscriber virtual assistant may communicate with other of the virtual assistants according to the second level of the hierarchy, and may not communicate with the other virtual assistants, according to the first level of the hierarchy.  The subscriber virtual assistant may also be a personal virtual assistant of the first user, and the subscriber virtual assistant may be configured to communicate with other virtual assistants according to the first level or the second level of the hierarchy.”; paragraph 0014, “The network topology may be a mesh.  A first of the virtual assistants may operate for a first of the users on a first of the virtual assistant platforms, a second of the virtual assistants operates for a second of the users on a second of the virtual assistant platforms, and the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant.  A third of the virtual assistants may be a first group virtual assistant operating on a third of the virtual assistant platforms, and the first virtual assistant and the second virtual assistant may subscribe to the first group virtual assistant.  A fourth of the virtual assistants may be a second group virtual assistant operating on a fourth of the virtual assistant platforms, and each of the first virtual assistant, the second virtual assistant, and the first group virtual assistant subscribe to the second group virtual assistant.”; paragraph 0046, “Such services 26 may include, without limitation: an agent 22 registration service that creates, stores, searches, instantiates, manages, distributes, applies, and deletes agents 22 within a VA 12, and further tracks the agents 22 and VAs 12 with which an agent 22 may communicate; define how agents 22 identify and communicate with each other, and handle prioritization and delivery of messages; one or more security services for authenticating agents 22 and encrypting and decrypting their communications using certificate authorization, a public-key infrastructure, or any other means to secure the communication”).
Regarding claim 18, Birgisson and Slayton the non-transitory machine-readable medium as in claim 10.  Birgisson discloses the first electronic device to establish a trust relationship with the second electronic device before the first electronic device is enabled to send a request for a data exchange to the second electronic device (Birgisson, paragraph 0061, owner device 104 discovers resource device 102 and establishes a direct wireless connection with the resource device 102; paragraph 0062, after discovery and pairing, owner device may perform processes to register resource device).

Regarding claim 19, Birgisson discloses a method comprising: determining that a communication session is to be established between a first electronic device and a second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”), 
wherein the first electronic device and the second electronic device are each associated with a cloud services account (Birgisson, paragraph 0062, “owner device 104 may perform one or more processes (e.g., "bootstrapping" processes) to register resource device 102 with computing system 108 and implement access-control processes consistent with the disclosed embodiments.  By way of example, owner device 104 may establish communications with computing system 108 across network 122, and may provide one or more authentication credentials to computing system 108 (e.g., logins associated with cloud-service accounts, passwords, biometric data, tokens, digital certificates, etc.)”);
receiving, from an account server a list of devices associated with a cloud services account to which a first electronic device of a user and a second electronic device of the user are associated (Birgisson, paragraph 0075, "access control list (e.g., an ACL) that identifies one or more devices authorized to access resource device"; paragraph 0096, "ACL may identify, among other things, one or more devices authorized to access resource device [ ... ] associate the generated and stored ACL with owner device 104 and/or a cloud-service account associated with owner device"; paragraph 0102, “In some aspects, a user of client device 106 may be associated with a cloud-service account (e.g., Google Cloud.TM.  or another cloud service maintained by computing system 108), and client device 106 may locally store one or more authentication credentials issued by computing system 108”; paragraph 0076, “In some aspects, the presented GUI may identify one or more devices authorized to access resource device 102 (e.g., within the one or more ACLs), may identify the one or more access parameters for each of the authorized devices, and further, may enable the user add an additional authorized device to the ACL and specify access parameters for the additional authorized device.”; paragraph 0075, owner device 104 is a device of the user, resource device 102 as its access is controlled by the owner device is a device of the user and client device 106 that is authorized by the user is a device of the user);
determining that a communication session is to be established between the first electronic device and the second electronic device based on the list of devices (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102”; paragraph 0083, “based on entries in the ACL, determine whether owner device 104 granted client device 106 access to resource device 102");
establishing a peer-to-peer data connection between the first electronic device and the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”; paragraph 0116, “client device 106 and resource device 102 may initiate processes to establish a secure, direct connection across network 126, such as the low-energy BLE network described above");
(Birgisson, paragraph 0054, “By way of example, resource device 122 may include a smart lock capable of establishing direct communications with owner device 104 across local wireless communication network 124, and additionally or alternatively, direct communications with client device 106 across local wireless communication network 126.”);
verifying a trust relationship between the first electronic device and the second electronic device (Birgisson, paragraph 0062, “Upon successful discovery and pairing, owner device 104 may perform one or more processes”), 
wherein verifying the trust relationship between the first electronic device and the second electronic device includes verifying a previously established trust relationship (Birgisson, paragraph 0116, "client device 106 may, upon receipt and storage of the local device token"; paragraph 0118, "token-based access of resource device 102 by client device 106");
establishing an encrypted communication session between the first electronic device and the second electronic device (Birgisson, paragraph 0069, “resource device 102, owner device 104, and/or client device 106 may store local copies of a shared private cryptographic key, which may encrypt communications between resource device and owner device 104 across network 124”);
via a network layer protocol over a wireless network connection  (Birgisson, paragraph 0056, “Further, in certain aspects, local networks 124 and/or 126 may include a wireless personal area network (PAN), such as a Bluetooth.TM.  low energy (BLE) network.  In other aspects, and consistent with the disclosed embodiments, network 122, and additionally or alternatively, one or more of local networks 124 and 126, may include, but are not limited to, a wireless local area network (LAN), e.g., a "Wi-Fi" network, a RF network, a Near Field Communication (NFC) network, a wireless Metropolitan Area Network (MAN) connecting multiple wireless LANs, and a wide area network (WAN), e.g., the Internet.”), 
the encrypted communication session established after verifying the trust relationship (Birgisson, paragraph 0065, “Owner device 104 may receive the registration ticket identifier from computing system 108, and in some aspects, may encrypt the registration ticket identifier using the shared private cryptographic key and transmit the encrypted registration ticket identifier to resource device 102 across network 124.”; paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”); and 
exchanging data between the first electronic device and the second electronic device over the encrypted communication session (Birgisson, paragraph 0069, “encrypt communications between resource device and owner device 104 across network 124 (and also with client device 106 across network 126)”) to synchronize device data between the first electronic device and the second electronic device, the device data associated with the cloud services account (Birgisson, paragraph 0092, “The generated registration data may include, but is not limited to, data identifying resource device 102, owner device 104, and/or the cloud-service account associated with the owner of resource device 102.”).
Birgisson does not explicitly disclose the first electronic device and the second electronic device each including a virtual assistant.
However, in an analogous art, Slayton discloses the first electronic device and the second electronic device each including a virtual assistant (Slayton, paragraph 0009, “The virtual assistant platform further comprises one or more group virtual assistants to which one or more virtual assistants belonging to this or a different virtual assistant platform subscribes, the group virtual assistants being configured to collect, analyze, store, and distribute information to the virtual assistants according to a status of each of the virtual assistants.”; paragraph 0012, “The subscriber virtual assistant may communicate with other of the virtual assistants according to the second level of the hierarchy, and may not communicate with the other virtual assistants, according to the first level of the hierarchy.  The subscriber virtual assistant may also be a personal virtual assistant of the first user, and the subscriber virtual assistant may be configured to communicate with other virtual assistants according to the first level or the second level of the hierarchy.”; paragraph 0014, “The network topology may be a mesh.  A first of the virtual assistants may operate for a first of the users on a first of the virtual assistant platforms, a second of the virtual assistants operates for a second of the users on a second of the virtual assistant platforms, and the first virtual assistant platform and the second virtual assistant platform may be configured to allow the first virtual assistant to interact with the second virtual assistant.  A third of the virtual assistants may be a first group virtual assistant operating on a third of the virtual assistant platforms, and the first virtual assistant and the second virtual assistant may subscribe to the first group virtual assistant.  A fourth of the virtual assistants may be a second group virtual assistant operating on a fourth of the virtual assistant platforms, and each of the first virtual assistant, the second virtual assistant, and the first group virtual assistant subscribe to the second group virtual assistant.”; paragraph 0046, “Such services 26 may include, without limitation: an agent 22 registration service that creates, stores, searches, instantiates, manages, distributes, applies, and deletes agents 22 within a VA 12, and further tracks the agents 22 and VAs 12 with which an agent 22 may communicate; define how agents 22 identify and communicate with each other, and handle prioritization and delivery of messages; one or more security services for authenticating agents 22 and encrypting and decrypting their communications using certificate authorization, a public-key infrastructure, or any other means to secure the communication”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Slayton with the system/ non-transitory machine-readable medium/method of Birgisson to include the first electronic device and the second electronic device each including a virtual assistant.
One would have been motivated to provide users with the benefits of handling prioritization and delivery of messages to secure communications (Slayton: paragraph 0046).
Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Slayton (US20150215350), filed September 16, 2014, and further in view of Dornquast (US9053124), filed December 31, 2014.
Regarding claim 3, Birgisson and Slayton disclose the data processing system as in claim 1.  Birgisson discloses the one or more processors to establish the encrypted communication session (Birgisson, paragraph 0069, “resource device 102, owner device 104, and/or client device 106 may store local copies of a shared private cryptographic key, which may encrypt communications between resource device and owner device 104 across network 124”) via a network layer protocol over a wireless network connection (Birgisson, paragraph 0056, “Further, in certain aspects, local networks 124 and/or 126 may include a wireless personal area network (PAN), such as a Bluetooth.TM.  low energy (BLE) network.  In other aspects, and consistent with the disclosed embodiments, network 122, and additionally or alternatively, one or more of local networks 124 and 126, may include, but are not limited to, a wireless local area network (LAN), e.g., a "Wi-Fi" network, a RF network, a Near Field Communication (NFC) network, a wireless Metropolitan Area Network (MAN) connecting multiple wireless LANs, and a wide area network (WAN), e.g., the Internet.”).
Birgisson and Slayton do not explicitly disclose wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
However, in an analogous art, Dornquast discloses wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device (Dornquast, col. 24, lines 10-28, “As an example, suppose the list of preferred participating nodes contained four nodes--A, B, C, and D, with IDs 1-4 respectively.  If Node A and Node B are the only nodes currently participating, Node B may connect low to Node A and Node A may connect high with Node B. This result is shown in FIG. 15A.  Now if Node C comes online, Node C will attempt to connect low with Node B since Node B has the highest unique id (2) that is still lower than Node C's unique id (3).  Node B will connect high with Node C because Node C's unique id (3) is the lowest unique id that is still higher than Node B's (2).  Because there are no nodes online with a higher unique ID than Node C (Node D is offline), Node C's search for a high connection with use of the ring structure will reach the end of the node list, at which point Node C will wrap-around the node list and connect high with Node A. Node A will connect low with Node C because there is no node that has a lower unique id than Node A, so Node A will wrap around to the highest unique id in the list--which is Node C. This result is shown in FIG. 15B.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dornquast with the system/method/ non-transitory machine-readable medium of Birgisson and Slayton to include wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
One would have been motivated to provide users with the benefits of keeping file system elements such as files and directories of computer systems synchronized across multiple nodes (Dornquast: col. 1, lines 14-23).
Regarding claim 12, Birgisson and Slayton disclose the non-transitory machine-(Birgisson, paragraph 0069, “resource device 102, owner device 104, and/or client device 106 may store local copies of a shared private cryptographic key, which may encrypt communications between resource device and owner device 104 across network 124”) via a network layer protocol over a wireless network connection (Birgisson, paragraph 0056, “Further, in certain aspects, local networks 124 and/or 126 may include a wireless personal area network (PAN), such as a Bluetooth.TM.  low energy (BLE) network.  In other aspects, and consistent with the disclosed embodiments, network 122, and additionally or alternatively, one or more of local networks 124 and 126, may include, but are not limited to, a wireless local area network (LAN), e.g., a "Wi-Fi" network, a RF network, a Near Field Communication (NFC) network, a wireless Metropolitan Area Network (MAN) connecting multiple wireless LANs, and a wide area network (WAN), e.g., the Internet.”).
Birgisson and Slayton do not explicitly disclose wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
However, in an analogous art, Dornquast discloses wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device (Dornquast, col. 24, lines 10-28, “As an example, suppose the list of preferred participating nodes contained four nodes--A, B, C, and D, with IDs 1-4 respectively.  If Node A and Node B are the only nodes currently participating, Node B may connect low to Node A and Node A may connect high with Node B. This result is shown in FIG. 15A.  Now if Node C comes online, Node C will attempt to connect low with Node B since Node B has the highest unique id (2) that is still lower than Node C's unique id (3).  Node B will connect high with Node C because Node C's unique id (3) is the lowest unique id that is still higher than Node B's (2).  Because there are no nodes online with a higher unique ID than Node C (Node D is offline), Node C's search for a high connection with use of the ring structure will reach the end of the node list, at which point Node C will wrap-around the node list and connect high with Node A. Node A will connect low with Node C because there is no node that has a lower unique id than Node A, so Node A will wrap around to the highest unique id in the list--which is Node C. This result is shown in FIG. 15B.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dornquast with the system/method/ non-transitory machine-readable medium of Birgisson and Slayton to include wherein to establish the encrypted communication session, the first electronic device is to compare a persistent identifier of the first electronic device with a persistent identifier of the second electronic device and initiate the connection with the second electronic device in response to a determination that the persistent identifier of the first electronic device is lower than the persistent identifier of the second electronic device.
 (Dornquast: col. 1, lines 14-23).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Slayton (US20150215350), filed September 16, 2014, and further in view of Lee (US20170126674), filed October 21, 2016.
Regarding claim 5, Birgisson and Slayton discloses the data processing system as in claim 4.
Birgisson and Slayton do not explicitly disclose the previously established trust relationship established via one or more of: an exchange of credentials between the first electronic device and the second electronic device over a short-range wireless connection; and an exchange of credentials via the cloud services account associated with the first electronic device and the second electronic device, the credentials to enable mutual authentication between the first electronic device and the second electronic device.
However, in an analogous art, Lee discloses  the previously established trust relationship established via one or more of: an exchange of credentials between the first electronic device and the second electronic device over a short-range wireless connection; and an exchange of credentials via the cloud services account associated with the first electronic device and the second electronic device, the credentials to enable mutual authentication between the first electronic device and the second electronic device (Lee, paragraph 0032, “The present invention implements the above-described three-way authentication method by which the configuration including the control device-service device-function server is authenticated.  That is, the three-way authentication method in a cloud environment includes the step of performing, by the control device and the service device, mutual authentication through the IF-1 interface, the step of performing, by the control device and the function server, mutual authentication through the IF-2 interface, the step of requesting, by the control device, the function server to issue an authentication token for authentication between the service device and the function server and delivering the authentication token issued by the function server to the service device, and the step of performing, by the service device, mutual authentication with the function server using the received authentication token through the IF-3 interface.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the system/method of Birgisson and Slayton to include the previously established trust relationship established via one or more of: an exchange of credentials between the first electronic device and the second electronic device over a short-range wireless connection; and an exchange of credentials via the cloud services account associated with the first electronic device and the second electronic device, the credentials to enable mutual authentication between the first electronic device and the second electronic device.
One would have been motivated to provide users with the benefits of implementing a service performed such that a specific device present at a physical location is bound with a cloud service on the Internet (Lee: paragraph 0003).
Regarding claim 14, Birgisson and Slayton disclose the non-transitory machine-readable medium as in claim 13.

However, in an analogous art, Lee discloses the previously established trust relationship established via operations including one or more of: exchanging credentials between the first electronic device and the second electronic device over a short-range wireless connection; and exchanging credentials via the cloud services account associated with the first electronic device and the second electronic device,  the credentials to enable mutual authentication between the first electronic device and the second electronic device (Lee, paragraph 0032, “The present invention implements the above-described three-way authentication method by which the configuration including the control device-service device-function server is authenticated.  That is, the three-way authentication method in a cloud environment includes the step of performing, by the control device and the service device, mutual authentication through the IF-1 interface, the step of performing, by the control device and the function server, mutual authentication through the IF-2 interface, the step of requesting, by the control device, the function server to issue an authentication token for authentication between the service device and the function server and delivering the authentication token issued by the function server to the service device, and the step of performing, by the service device, mutual authentication with the function server using the received authentication token through the IF-3 interface.”).

One would have been motivated to provide users with the benefits of implementing a service performed such that a specific device present at a physical location is bound with a cloud service on the Internet (Lee: paragraph 0003).
Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birgisson (US20170223005), filed December 28, 2016, in view of Slayton (US20150215350), filed September 16, 2014, and further in view of Yalunin (US20170264673), PCT filed February 4, 2016.
Regarding claim 8, Birgisson and Slayton disclose the data processing system as in claim 1, one or more processors additionally to: determine that the communication session is to be established between the first electronic device and the second electronic device based on a list of devices associated with a family of cloud services accounts (Birgisson, paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”);
discover the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”);
establish the peer-to-peer data connection between the first electronic device and the second electronic device after discovery the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”; paragraph 0116, “client device 106 and resource device 102 may initiate processes to establish a secure, direct connection across network 126, such as the low-energy BLE network described above").
Birgisson and Slayton do not explicitly disclose wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account and the family of cloud services accounts includes the first account and the second account.
However, in an analogous art, Yalunin discloses wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account (Yalunin, paragraph 0203, “The server (106) of clause 23, the processor being further configured to associate each one of the first user (103) and the second user (105) respectively with a first user account (203) and a second user account (205) in a cloud service.”); and 
the family of cloud services accounts includes the first account and the second account (Yalunin, paragraph 0089, “The user account module 202 may track digital objects stored in the storage unit 204 (such as the digital object 206) and maintain association of digital objects with user accounts.  As users 103 and 105 invite other users to join the shared access the digital object 206, the user account module 202 may update the list of digital objects associated with each user account in the storage unit 204.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yalunin with the system/method of Birgisson and Slayton to include wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account and the family of cloud services accounts includes the first account and the second account.
One would have been motivated to provide users with the benefits of detecting spam activity in a cloud service (Yalunin: paragraph 0002).
Regarding claim 17, Birgisson and Slayton disclose the non-transitory machine-readable medium as in claim 10.  Birgisson discloses the operations additionally comprising: determining that the communication session is to be established between the first electronic device and the second electronic device based on a list of devices associated with a family of cloud services accounts (Birgisson, paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”);
discovering the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”);
establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovering the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”; paragraph 0116, “client device 106 and resource device 102 may initiate processes to establish a secure, direct connection across network 126, such as the low-energy BLE network described above").
Birgisson and Slayton do not explicitly disclose wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account.
However, in an analogous art, Yalunin discloses wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account (Yalunin, paragraph 0203, “The server (106) of clause 23, the processor being further configured to associate each one of the first user (103) and the second user (105) respectively with a first user account (203) and a second user account (205) in a cloud service.”); and 
the family of cloud services accounts includes the first account and the second account (Yalunin, paragraph 0089, “The user account module 202 may track digital objects stored in the storage unit 204 (such as the digital object 206) and maintain association of digital objects with user accounts.  As users 103 and 105 invite other users to join the shared access the digital object 206, the user account module 202 may update the list of digital objects associated with each user account in the storage unit 204.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yalunin with the system/method of Birgisson and Slayton to include wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account.
One would have been motivated to provide users with the benefits of detecting spam activity in a cloud service (Yalunin: paragraph 0002).
Regarding claim 20, Birgisson and Slayton disclose the method as in claim 19.  
Birgisson discloses additionally comprising: determining that the communication session is to be established between the first electronic device and the second electronic device based on a list of devices associated with a family of cloud services accounts, (Birgisson, paragraph 0060, “to initiate access-control protocols that delegate resource device 102's access-control decisions to computing system 108, owner device 104 (e.g., maintained by an entity that owns or controls access to resource device 102) may perform one or more processes that discover resource device 102 across network 124”);
discovering the second electronic device at the first electronic device via a device discovery protocol (Birgisson, paragraph 0061, “discover resource device 102 when the received and generated digital signatures match”); and 
establishing the peer-to-peer data connection between the first electronic device and the second electronic device after discovering the second electronic device (Birgisson, paragraph 0061, “Owner device 104 may receive the advertisement data, generate an additional digital signature of the random number using the shared private cryptographic key, discover resource device 102 when the received and generated digital signatures match, and establish the direct wireless connection with resource device 102 across network 124.”; paragraph 0116, “client device 106 and resource device 102 may initiate processes to establish a secure, direct connection across network 126, such as the low-energy BLE network described above").
Birgisson and Slayton do not explicitly disclose wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account.
However, in an analogous art, Yalunin discloses wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account (Yalunin, paragraph 0203, “The server (106) of clause 23, the processor being further configured to associate each one of the first user (103) and the second user (105) respectively with a first user account (203) and a second user account (205) in a cloud service.”);, and 
the family of cloud services accounts includes the first account and the second account (Yalunin, paragraph 0089, “The user account module 202 may track digital objects stored in the storage unit 204 (such as the digital object 206) and maintain association of digital objects with user accounts.  As users 103 and 105 invite other users to join the shared access the digital object 206, the user account module 202 may update the list of digital objects associated with each user account in the storage unit 204.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yalunin with the system/method of Birgisson and Slayton to include wherein the first electronic device is associated with a first account, the second electronic device is associated with a second account, and the family of cloud services accounts includes the first account and the second account.
One would have been motivated to provide users with the benefits of detecting spam activity in a cloud service (Yalunin: paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439      



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439